Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-5 and 16 are currently under examination wherein no claim has been amended and claim 16 has been newly added in applicant’s amendment filed on November 9, 2021. The 1.132 declaration filed by the applicant on November 9, 2021 is acknowledged herein. The previously withdrawn claim 6 has been amended and the previously with drawn claims 11-15 have been canceled by the applicant in the supplementary amendment filed by the applicant on November 19, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 1-5 under 35 U.S.C. 103 as stated in the Office action dated July 19, 2021 have been withdrawn in light of the applicant’s 1.132 declaration and amendment filed on November 9, 2021.
Allowable Subject Matter
3.	Claims 1-10 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s 1.132 declaration and amendment filed on November 9, 2021 have obviated the previous rejections of claim 1-5 under 35 U.S.C. 103 as being unpatentable over JP (09-020966 A) as stated in the Office action dated July 19, 2021. JP (‘966 A) does not disclose the average crystal grain diameter as claimed in the independent claim 1. A further search for references did not find any prior art which 
Claims 1-5 and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, and depending from or otherwise requiring all the limitations of the allowable product are hereby rejoined and fully examined for patentability under 37 CFR 1.104. See MPEP § 821.04(a).
Because claims 6-10 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 10, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/19/2021